The account of his ratable estate carried in to the assessors by the petitioner contains an item of "shares in railroad corporations, 1186," and states in relation thereto, "Dif. between market value and proportionate amt. at which R.E. and machinery was assessed on R.R. stock, 720." It also contains an item of "goods, chattels, wares and merchandise 3384."
With reference to the item of shares in railroad corporations, it will be seen that it does not specify the names of the corporations in which the shares are held, nor the number of shares in each, not the value of the shares.
Again, the item of goods, chattels, wares, and merchandise, 3384 dollars, does not set forth the separate parcels of which the goods, chattels, wares, and merchandise are composed, specifying the value of each.
It is evident that such an account is not a compliance with the provisions of Pub. Stat. R.I. cap. 43, §§ 6, 7, which requirea true and exact account of all of a person's ratable estate,describing and specifying the value of every parcel of hispersonal estate. We think, therefore, without considering the other objections to the account urged at the hearing, that the account must be held insufficient, and the motion to dismiss the proceeding granted.